189 F.2d 967
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Mary M. COLE, Individually, and Mary M. Cole, et al., as Trustees, etc., et al.
No. 14364.
United States Court of Appeals Eighth Circuit.
May 24, 1951.

David P. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Harris, Van Metre & Buckmaster, Waterloo, Iowa, for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on stipulation filed with Board, and petition for enforcement.